DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant has persuasively argued on pp. 1-2 that the existing two closest prior art used in last rejection fail to further recite the amended features of “a composite received reference signal (RS) timing.. of at least the first and second transmission points”. Upon receiving the electron Terminal Disclaimer, previous parent patents cannot be used against such amended claim features.  Further search fail to recite additional closest prior art backdated to its priority date of November 4, 2011.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chun (US 2014/0169327) describing transmission of synchronization signal to the UE (abstract), Tiedemann (US 2008/0285539) describing MS assisted timing synchronization in a CDMA system (title), Gao (US 2015/0085763) describing information transmission for main transmission point & channel baseed on CoMP (abstract), and Li (US 2012/0039216) describing CoMP determining update mapping patterns for transmission to UE (abstract & fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469